Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: The inordinate delay in applying for permission to serve a supplemental bill of particulars, not satisfactorily explained, requires a reversal of the order. Unless we are prepared to hold that the rule concerning certificates of readiness is meaningless except for very extraordinary and special circumstances not present here, we cannot permit the practice which was indulged in. The accident occurred in June, 1959; issue was joined in July, 1959; the motion for supplemental bill of particulars was not made until almost five years later — all of this, as noted, without any satisfactory explanation. (Appeal from order of Monroe Special Term permitting plaintiff to serve a supplemental bill of particulars.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.